Citation Nr: 0908051	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the Veteran filed a timely appeal to a December 
2006 rating decision denying entitlement to service 
connection for a psychiatric disability. 

2.  Entitlement to service connection for hepatitis. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The Veteran had active duty from January 1971 to January 1975 
with subsequent service in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December  2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
2008, the Veteran appeared in a videoconference hearing at 
the RO before the undersigned.  Following that hearing, the 
Veteran indicated that his attorney would no longer act as 
his representative in his VA claim.  

In a March 2008 correspondence from the Veteran's former 
representative, it was indicated that the Veteran requested 
to reopen a claim of entitlement to service connection for a 
heart disability and to open a claim of service connection 
for glaucoma.  There has been no RO adjudication of these 
matters.  As such, these matters are not before the Board for 
appellate review and are referred to the RO for appropriate 
action.

The issue of whether the Veteran filed a timely appeal to a 
December 2006 rating decision denying entitlement to service 
connection for a psychiatric disability is  addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran does not have hepatitis related to service. 


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2002 and February 2004, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In light 
of the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  During his August 2008 hearing, 
the Veteran testified that a physician had treated him for 
hepatitis.  However, his representative at the time indicated 
that since the Veteran was unable to recall the name of the 
physician, that treatment report would not be attainable.  
The Board finds that efforts to obtain this report would be 
futile.  Also, the Veteran has been medically evaluated in 
conjunction with his claim.  Thus, the duties to notify and 
assist have been met.

Analysis

The Veteran essentially contends that he currently has 
hepatitis related to service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service treatment records show that on several occasions in 
January 1973, the Veteran was seen for infectious hepatitis.  
However, any disability appears to have been acute and 
transitory, and resolved without residuals, as the Veteran 
does not currently have a diagnosis of hepatitis.  While an 
April 2003 lab record noted that the Veteran had previous 
hepatitis A infection, it was noted that there was no current 
or recent infection.  Additionally, numerous VA treatment 
records consistently showed that hepatitis A, B, and C 
serologies were negative (e.g. April 2002, September 2002, 
June 2003, and March 2004).  VA afforded the Veteran a hemic 
disorder examination for which the examiner found that there 
was no evidence of hepatitis B or C.  The examiner added that 
the Veteran was negative for hepatitis B and C viruses, had 
negative antigen and antibody, and had normal liver function.  
Therefore, the Veteran had no hepatic disease.  Furthermore, 
the Veteran consistently denied any risk factors for 
hepatitis C (as noted in VA treatment records dated in May 
2003 and February 2006) and in March 2002, it was noted that 
he worried about hepatitis because of his history of exposure 
to blood products during open heart surgery. 

As the Veteran has not been shown to currently have any form 
of active or chronic hepatitis (current infection), service 
connection is denied.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for hepatitis is not warranted.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
hepatitis related to service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

Service connection for hepatitis is denied. 


REMAND

In a November 2008 correspondence, the Board gave the Veteran 
the option to request a hearing before the Board as to the 
issue of whether he filed a timely appeal to a December 2006 
rating decision denying entitlement to service connection for 
a psychiatric disability.  On a Substantive Appeal Response 
Form received in January 2009, the Veteran requested a 
videoconference hearing before a member of the Board.  A 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  38 
C.F.R. § 3.103(c) (2008).  Therefore, the Veteran must be 
provided an opportunity to present testimony at a video 
conference hearing at the RO before the Board may proceed 
with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a member of the Board at 
the RO.  All correspondence and any 
hearing transcripts regarding this hearing 
should be associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


